DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s arguments and amendments filed on 07/19/2022 canceling Claims 3, 5 – 7, and 14 and amending Claims 1, 2, 8 – 10, and 15 – 17.  Claims 1, 2, 4, 8 – 13, and 15 – 20 are examined.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/19/2022 was filed after the mailing date of the Non-Final office action on 04/19/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Objections
Claim 17 is objected to because of the following informalities:  
Claim 17, l. 16 “first camber angle is greater 45 degrees” is believed to be in error for --first camber angle is greater than 45 degrees--.
Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1, 2, 4, 8, 19, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for Claim 1 “…the difference between the stagger angle in a mid-span region of each blade and the stagger angle in the vicinity of the tip end of each blade is … equal to 20°, does not reasonably provide enablement for the plurality of embodiments encompassed by the combination of the amended claim limitations.  Claim 1 was amended by incorporating the limitations of Claims 3, 5, 6, and 7.  Amended Claim 1, ll. 15 - 16 recites “where a camber angle difference between the mid-span camber angle and the camber angle in the vicinity of the tip end is greater than … 30°”.  The recitation of “…greater than…30°” is an open-ended limitation that does not have an upper numerical limit.  Amended Claim 1, ll. 21 - 22 recites “wherein the difference between the stagger angle in a mid-span region of each blade and the stagger angle in the vicinity of the tip end of each blade is greater than … 20°”.  The recitation of “…greater than…20°” is an open-ended limitation that does not have an upper numerical limit.  Amended Claim 1, ll. 21 - 22 recites “wherein the mid-span region camber angle is greater than 45 degrees”.  The recitation of “…greater than 45 degrees” is an open-ended limitation that does not have an upper numerical limit.  The scope of the claimed invention encompassed a near infinite number of combinations of camber angle differences and stagger angle differences between the mid-span region and the tip end region.  By reciting camber angle differences and stagger angle differences between the mid-span region and the tip end region, the near infinite number of fan blades encompassed by amended Claim 1 does not recite a fixed camber angle and does not recite a fixed stagger angle at any of the recited regions.  As shown in Rowlands (6,071,077) Figs. 6 – 8, radial cross-sections (S1 to S11) of a single fan blade had a fixed camber angle and a fixed stagger angle.  Therefore, Rowlands’ single fan blade had a fixed camber angle difference and a fixed stagger angle difference between the mid-span region and the tip end region.  Consequently, amended Claim 1 encompasses a near infinite number of fan blades.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.  Claims 2, 4, 8, 19, and 20 depend from Claim 1 and are rejected for the same reasons.
Claims 9 – 13, 15, and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for Claim 9 “…a relative difference in angle between a chord in a mid-span region of the blade and a chord in the vicinity of the tip end of the blade is … equal to 20°, does not reasonably provide enablement for the plurality of embodiments encompassed by the combination of the amended claim limitations.  Claim 9 was amended by incorporating the limitations of Claims 14 and 15.  Amended Claim 9, ll. 7 - 8 recites “a relative difference in angle between a chord in a mid-span region of the blade and a chord in the vicinity of the tip end of the blade is greater than … 20°”.  [As disclosed by Gallagher (2013/0340406), in Fig. 3 and Para. [0050], “The chord 85 forms an angle, stagger angle α, with the engine central longitudinal axis A”.  Consequently, reciting “relative difference in angle between a chord” is just another way of reciting a relative difference in stagger angles between a mid-span region and the vicinity of the tip end of the blade.] The recitation of “…greater than…20°” is an open-ended limitation that does not have an upper numerical limit.  Amended Claim 9, ll. 16 - 17 recites “where a camber angle difference between the mid-span camber angle and the vicinity of the tip end is greater than … 30°”.  The recitation of “…greater than…30°” is an open-ended limitation that does not have an upper numerical limit.    Amended Claim 9, l. 18 recites “where the mid-span region amber angle is greater than 45 degrees”.  The recitation of “…greater than 45 degrees” is an open-ended limitation that does not have an upper numerical limit.  The scope of the claimed invention encompassed a near infinite number of combinations of camber angle differences and stagger angle differences between the mid-span region and the tip end region.  By reciting camber angle differences and stagger angle differences between the mid-span region and the tip end region, the near infinite number of fan blades encompassed by amended Claim 9 does not recite a fixed camber angle and does not recite a fixed stagger angle at any of the recited regions.  As shown in Rowlands (6,071,077) Figs. 6 – 8, radial cross-sections (S1 to S11) of a single fan blade had a fixed camber angle and a fixed stagger angle.  Therefore, Rowlands’ single fan blade had a fixed camber angle difference and a fixed stagger angle difference between the mid-span region and the tip end region.  Consequently, amended Claim 9 encompasses a near infinite number of fan blades.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.  Claims 10 – 13, 15, and 16 depend from Claim 9 and are rejected for the same reasons.
Claims 2 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for Claims 2 and 10 “…the difference between the stagger angle/chord in a mid-span region of each blade and the stagger angle/chord in the vicinity of the tip end is … equal to (Claim 2) 35° (Claim 10) 30°”, does not reasonably provide enablement for “the difference between the stagger angle in a mid-span region of each blade and the stagger angle in the vicinity of the tip end is greater than … (Claim 2) 35° (Claim 10) 30°”.  The recitation of “difference … greater than … (Claim 2) 35° or (Claim 10) 30°” are open-ended limitations that do not have an upper numerical limit.  The scope of the claimed invention encompassed a near infinite number of combinations of stagger/chord angle differences between the mid-span region and the tip end region.  By reciting stagger/chord angle differences between the mid-span region and the tip end region, the near infinite number of fan blades encompassed by amended Claims 2 and 10 do not recite fixed stagger angles at any of the recited regions.  As shown in Rowlands (6,071,077) Figs. 6 – 8, radial cross-sections (S1 to S11) of a single fan blade had a fixed stagger angle.  Therefore, Rowlands’ single fan blade had a fixed stagger angle difference between the mid-span region and the tip end region.  Consequently, amended Claims 2 and 10 encompasses a near infinite number of fan blades.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for Claim 17 “…wherein a difference between the first and second camber angles is … 30 degrees”, does not reasonably provide enablement for Claim 17, ll. 14 - 15 “…wherein a difference between the first and second camber angles is greater than …30 degrees”.  The recitation of “difference …greater than…30 degrees” is an open-ended limitation that does not have an upper numerical limit.  Amended Claim 17, l. 16 recites “wherein the first camber angle is greater than 45 degrees”.  The scope of the claimed invention encompassed a near infinite number of camber angle differences between the mid-span region (first camber angle) and the tip end region (second camber angle).  By reciting camber angle differences between the mid-span region and the tip end region, the near infinite number of fan blades encompassed by Claim 17 does not recite a fixed camber angle at any of the recited regions.  As shown in Rowlands (6,071,077) Figs. 6 – 8, radial cross-sections (S1 to S11) of a single fan blade had a fixed camber angle and a fixed stagger angle.  Therefore, Rowlands’ single fan blade had a fixed camber angle difference and a fixed stagger angle difference between the mid-span region and the tip end region.  Consequently, Claim 17 encompasses a near infinite number of fan blades since individual fan blades had a fixed camber angle difference while Claim 17 recited camber angle differences ranging from 30° to an undefined upper numerical limit.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for Claim 18 “…wherein a difference between the first and second camber angles is … 30 degrees”, does not reasonably provide enablement for Claim 18  “…wherein a difference between the first and second camber angles is greater than …30 degrees”.  The recitation of “…greater than…30 degrees” is an open-ended limitation that does not have an upper numerical limit.  The scope of the claimed invention encompassed a near infinite number of camber angle differences between the mid-span region and the tip end region.  By reciting camber angle differences between the mid-span region and the tip end region, the near infinite number of fan blades encompassed by Claim 18 does not recite a fixed camber angle at any of the recited regions.  As shown in Rowlands (6,071,077) Figs. 6 – 8, radial cross-sections (S1 to S11) of a single fan blade had a fixed camber angle and a fixed stagger angle.  Therefore, Rowlands’ single fan blade had a fixed camber angle difference and a fixed stagger angle difference between the mid-span region and the tip end region.  Consequently, Claim 18 encompasses a near infinite number of fan blades since individual fan blades had a fixed camber angle difference while Claim 18 recited camber angle differences ranging from 30° to an undefined upper numerical limit.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “…where the camber angle in the vicinity of the tip end is … equal to 15 degrees”, does not reasonably provide enablement for “…where the camber angle in the vicinity of the tip end is less than …15 degrees”.  The recitation of “…less than 15 degrees” is an open-ended limitation that does not have a lower numerical limit because it includes negative angle values.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Note 1:  Regarding all of the above 35 USC § 112, first paragraph rejections, in MagSil Corp. v. Hitachi Global Storage Technologies, Inc., 687 F.3d 1377, 103 USPQ2d 1769 (Fed. Cir. 2012), the claim recited a change in resistance by at least 10% at room temperature, but the specification contained no showing that the knowledge of a person of ordinary skill in the art at the time of filing would have been able to achieve resistive changes in values that greatly exceed 10% without undue experimentation (noting that it took nearly 12 years of experimentation to achieve modern values above 600%); MPEP 2161.0(III) and MPEP 2164.06(a). (emphasis added)  In MagSil Corp. the Court cited the prior precedential case, In re Fisher, 427 F.2d 833, 166 USPQ 18, 24 (CCAP 1970) where the Court affirmed the lack of enablement for the claim limitation "…hormone preparation containing at least 1 International Unit of ACTH per milligram…” where the specification only disclosed potencies from 1.11 to 2.3 International Unit of ACTH activity per milligram.  The In re Fisher court framed the question as “The issue thus presented is whether an inventor who is the first to achieve a potency of greater than 1.0 for certain types of compositions…should be allowed to dominate all such compositions having potencies greater than 1.0, including future compositions having potencies far in excess of those obtainable from his teachings plus ordinary skill.”  It was held in In re Fisher, 427 F.2d 833, 116 USPQ 18, 24 (CCPA 1970) that:
It is apparent that such an inventor should be allowed to dominate the future patentable inventions of others where those inventions were based in some way on his teachings. Such improvements, while unobvious from his teachings, are still within his contribution, since the improvement was made possible by his work. It is equally apparent, however, that he must not be permitted to achieve this dominance by claims which are insufficiently supported and hence not in compliance with the first paragraph of 35 U.S.C. 112. That paragraph requires that the scope of the claims must bear a reasonable correlation to the scope of enablement provided by the specification to persons of ordinary skill in the art.
The In re Fisher court held that Appellant had not enabled the preparation of ACTHs having potencies much greater than 2.3, and the claim recitations of potency of “at least 1” render the claims insufficiently supported under the first paragraph of 35 U.S.C. 112.
Similar to MagSil Corp. v. Hitachi Global Storage Technologies, Inc., Applicant’s specification contains no showing that the knowledge of a person of ordinary skill in the art at the time of filing would have been able to achieve the claimed unbounded/open ended stagger angle differences and unbounded/open ended camber angles without undue experimentation.  It was held that applicant cannot rely on the knowledge of one skilled in the art to supply information that is required to enable the novel aspect of the claimed invention when the enabling knowledge is in fact not known in the art. ALZA Corp. v. Andrx Pharms., LLC, 603 F.3d 935, 941, 94 USPQ2d 1823, 1827 (Fed. Cir. 2010) (“ALZA was required to provide an adequate enabling disclosure in the specification; it cannot simply rely on the knowledge of a person of ordinary skill to serve as a substitute for the missing information in the specification.”); MPEP 2161.0(III).  Applicant’s specification, as originally filed, does not enable one of skill in the art to approach the claimed near infinite number of fan blade designs encompassed by the unbounded/open ended ranges of stagger angle differences and unbounded/open ended camber angle ranges because the specification merely repeats the claim language without describing any details of the fan blade structure(s) required to achieve the claimed unbounded/open ended ranges of stagger angle differences and camber angle ranges.
Note 2:  Regarding all of the above 35 USC § 112, first paragraph rejections, the legal test for open-ended claims, i.e., unbounded limits, was established in Andersen Corp v. Fiber Composites, 474 F.3d 1361, 1376-77 (Fed. Cir. 2007) which relied in part upon Scripps Clinic & Research Foundation v. Genetech, Inc., 927 F.2d 1565 (Fed. Cir. 1991). In Scripps, the Federal Circuit held:
"Open-ended claims are not inherently improper," as for all claims, their appropriateness depends on the particular facts of the invention, the disclosure, and the prior art. They may be supported if there is an inherent, albeit not precisely known, upper limit and the specification enables one of skill in the art to approach that limit." See Scripps at 1572.
In Scripps, the inherent upper limit was blood protein purification to 100% purity.  In Andersen, the court upheld the jury’s verdict of enablement of the claim language “Young’s modulus rating of greater than 500,000” based upon the testimony Michael Deaner.  Mr. Deaner testified that a person of skill in the art would recognize that the upper limit of the Young’s modulus of the structural member would lie somewhere between the Young’s modulus of the wood fiber and that of the polymer used in the composition and that a person of skill in the art would be fully enabled to practice the invention based on the specification’s disclosure.  The 5,539,027 patent disclosed, in Col. 9, ll. 30 – 43, and the 5,486,553 patent disclosed, in Col. 9, ll. 30 – 43 that: 
“The modulus for the polyvinyl chloride compound measured similarly to the composite materials is about 430,000.  The Youngs modulus is measured using an Instron Model 450S Series 9 software automated materials testing system and uses an ASTM method D-638.  Specimens are made according to the test and are measured at 50% relative humidity, 73 °F with a cross head speed of 0.200 in./min.
After Table, we have found that the preferred pellet of the invention displays a Youngs modulus of at least 500,000 and commonly falls in the range greater than about 800,000, preferably between 800,000 and 2.0 x 106.”  

Unlike, Scripps and Andersen, the claimed quantities (stagger angle difference, camber angle difference, and camber angles) do not have an inherent upper limits because a fan blade section can have any stagger angle and any camber angle desired by the fan blade designer.  Therefore, the stagger angle difference between two different fan blade sections can be any numerical value.  Similarly, the camber angle difference between two different fan blade sections can be any numerical value.  Consequently, the stagger angle difference and the camber angle difference were engineering design variables/quantities unlike Scripps’ blood protein purity which had an inherent upper limit of 100%, by definition.  The Random House College Dictionary, Revised Edition, published in 1980 defines inherent as “existing in something as a permanent and inseparable element, quality, or attribute.”  For example, pure water inherently boils at 100° C (212° F) at sea level altitude.  In contrast, Appellant’s claimed stagger angle difference, camber angle difference, and camber angle can have whatever numerical value that an engineer specifies it be on paper or in a computer program.  Accordingly, Claims 1, 2, 4, 8 – 13, and 15 – 20 fail the first prong of Scripps two prong test because the claimed stagger angle difference, camber angle difference, and camber angle do not have inherent upper limits.  Additionally, Claims 1, 2, 4, 8 – 13, and 15 – 20 fail the second prong of Scripps two prong test because the specification fails to enable one of skill in the art to approach the claimed near infinite number of fan blade designs encompassed by the open-ended/unbounded ranges.  The specification, as originally filed, does not enable one of skill in the art to approach the claimed open-ended/unbounded limits because the specification merely repeats the claim language without describing any details of the fan blade structure(s) required to achieve the claimed open-ended/unbounded limits and the figures are either generic schematics of a known gas turbine engine fan blade or just represent structural elements using boxes.  Therefore, Applicant’s claims fail both prongs of the Scripps legal test.
Regarding Claims 1, 2, 4, 8, 19, and 20, when determining whether “undue experimentation” would have been needed to make and use the claimed invention the following factors, MPEP 2164.01(a), are considered: (A) the breadth of the claims – applicant claims an aircraft gas turbine engine (turbofan) having a plurality of fan blade embodiments with “a camber angle difference between the mid-span camber angle and the camber angle in the vicinity of the tip end is greater than or equal to 30°” in combination with a “difference between the stagger angle in a mid-span region of each blade and the stagger angle in the vicinity of the tip end of each blade is greater than or equal to 20° (Claim 1) or 35°(Claim 2)”, and “wherein the mid-span region camber angle is greater than 45 degrees”; (B) the nature of the invention – a fan blade of an aircraft gas turbine engine (turbofan) where the fan blade had a twist, i.e., stagger angle varied, from the fan blade root to the fan blade tip and where the camber angle (camber angle defined as a difference in the blade inlet angle and the blade outlet angle of a cross-sectional slice of the fan blade at a radial location between the fan blade root to the fan blade tip) was different at the mid-span location relative to the tip end location; (C) the state of the prior art – As discussed in the prior art rejections in the 4/19/2022 Office Action Rowlands and Gallagher taught a fan blade where the difference between the stagger angle in a mid-span region of each blade and the stagger angle in the vicinity of the tip end of each blade is equal to between 17° to 31° (Gallagher) or equal to about 36° (Rowlands).  Rowlands taught a fan blade where the camber angle difference between the mid-span camber angle and the camber angle in the vicinity of the tip end was about 31°.  Gallagher and Rowlands do not teach the near-infinite number of unbounded/open-ended stagger angle differences in combination with the near-infinite number of unbounded/open-ended camber angle differences recited in the claims.  The scope of the claimed invention encompassed a near infinite number of combinations of camber angle differences and stagger angle differences between the mid-span region and the tip end region.  By reciting camber angle differences and stagger angle differences between the mid-span region and the tip end region, the near infinite number of fan blades encompassed by amended Claim 1 and dependent Claims 2, 4, 8, 19, and 20 do not recite a fixed camber angle and do not recite a fixed stagger angle at any of the recited regions.  As shown in Rowlands (6,071,077) Figs. 6 – 8, radial cross-sections (S1 to S11) of a single fan blade had a fixed camber angle and a fixed stagger angle.  Therefore, Rowlands’ single fan blade had a fixed camber angle difference and a fixed stagger angle difference between the mid-span region and the tip end region.  Consequently, amended Claim 1 encompasses a near infinite number of fan blades.; (E) the level of predictability in the art – low predictability – requiring extensive design and investment, validation and certification.  To be certified as flight worthy a fan blade of a turbofan gas turbine engine had to successfully pass several thousands of hours of testing under different operating conditions including bird strike testing and fan blade off testing.  A fan blade that failed a single test would not be certified for use in an aircraft gas turbine engine (turbofan).  Therefore, designing, validating, and certificating the near-infinite number of fan blade configurations encompassed by the claimed invention would take a near-infinite amount of time and a near-infinite amount of money which is evidence of undue experimentation.; (F) the amount of direction provided by the inventor – applicant's disclosure does not teach how to make the invention because the Specification merely repeats the claim language and the drawings are generic schematics that do not show any structural details.  Applicant discloses a “rubber fan blade” that only exits on paper or in a computer model encompassing a near-infinite number of fan blade configurations where the difference between the stagger angle in a mid-span region of each blade and the stagger angle in the vicinity of the tip end of each blade is greater than 20° (encompasses fractional angle differences ranging from 20.0001° to a non-disclosed upper limit) and where the difference between the camber angle in a mid-span region of each blade and the camber angle in the vicinity of the tip end of each blade is greater than 30°.  As shown by Rowlands and Gallagher, once a fan blade was designed and manufactured the stagger angles of the various fan blade sections were fixed which means the difference in stagger angles between two fan blade sections was also fixed because fan blade were manufactured out of strong materials like metals or composite materials to maintain the fan blade shape from the root to the tip when spinning at several thousands of revolutions per minute (rpm) and generating tens of thousands of pounds of thrust.  However, the claimed “rubber fan blade” encompassed a near-infinite number of different fan blade designs having fractional stagger angle differences ranging from 20.0001° to a non-disclosed upper limit stagger angle difference in combination with having fractional camber angle differences ranging from 30.0001° to a non-disclosed upper limit camber angle difference.; (G) the existence of working examples - applicant has not stated whether or not a working example exists; and (H) the quantity of experimentation needed to make or use the invention based on the content of the disclosure – it has been held that “an adequate disclosure of a device may require details of how complex components are constructed and perform the desired function" [MPEP 2164.06(a)].
Regarding Claims 9 - 13, 15, and 16, when determining whether “undue experimentation” would have been needed to make and use the claimed invention the following factors, MPEP 2164.01(a), are considered: (A) the breadth of the claims – applicant claims a fan blade for a gas turbine engine (turbofan) having a plurality of fan blade embodiments with “a camber angle difference between the mid-span region camber angle and the camber angle in the vicinity of the tip end is greater than or equal to 30°” in combination with a “a relative difference in angle between a chord in a mid-span region of the blade and a chord in the vicinity of the tip end of the blade is greater than or equal to 20° (Claim 9) or 30°(Claim 10)” [As disclosed by Gallagher (2013/0340406), in Fig. 3 and Para. [0050], “The chord 85 forms an angle, stagger angle α, with the engine central longitudinal axis A”.  Consequently, reciting “relative difference in angle between a chord” is just another way of reciting a relative difference in stagger angles between a mid-span region and the vicinity of the tip end of the blade.], and “wherein the mid-span region camber angle is greater than 45 degrees”; (B) the nature of the invention – a fan blade of for a gas turbine engine (turbofan) where the fan blade had a twist, i.e., stagger angle varied, from the fan blade root to the fan blade tip and where the camber angle (camber angle defined as a difference in the blade inlet angle and the blade outlet angle of a cross-sectional slice of the fan blade at a radial location between the fan blade root to the fan blade tip) was different at the mid-span location relative to the tip end location; (C) the state of the prior art – As discussed in the prior art rejections in the 4/19/2022 Office Action Rowlands and Gallagher taught a fan blade where the difference between the stagger angle in a mid-span region of each blade and the stagger angle in the vicinity of the tip end of each blade is equal to between 17° to 31° (Gallagher) or equal to about 36° (Rowlands).  Rowlands taught a fan blade where the camber angle difference between the mid-span camber angle and the camber angle in the vicinity of the tip end was about 31°.  Gallagher and Rowlands do not teach the near-infinite number of unbounded/open-ended stagger angle differences in combination with the near-infinite number of unbounded/open-ended camber angle differences recited in the claims.  The scope of the claimed invention encompassed a near infinite number of combinations of camber angle differences and stagger angle differences between the mid-span region and the tip end region.  By reciting camber angle differences and stagger angle differences between the mid-span region and the tip end region, the near infinite number of fan blades encompassed by amended Claim 9 and dependent Claims 10 - 13, 15, and 16 do not recite a fixed camber angle and do not recite a fixed stagger angle at any of the recited regions.  As shown in Rowlands (6,071,077) Figs. 6 – 8, radial cross-sections (S1 to S11) of a single fan blade had a fixed camber angle and a fixed stagger angle.  Therefore, Rowlands’ single fan blade had a fixed camber angle difference and a fixed stagger angle difference between the mid-span region and the tip end region.  Consequently, amended Claim 9 encompasses a near infinite number of fan blades.; (E) the level of predictability in the art – low predictability – requiring extensive design and investment, validation and certification.  To be certified as flight worthy a fan blade of a turbofan gas turbine engine had to successfully pass several thousands of hours of testing under different operating conditions including bird strike testing and fan blade off testing.  A fan blade that failed a single test would not be certified for use in an aircraft gas turbine engine (turbofan).  Therefore, designing, validating, and certificating the near-infinite number of fan blade configurations encompassed by the claimed invention would take a near-infinite amount of time and a near-infinite amount of money which is evidence of undue experimentation.; (F) the amount of direction provided by the inventor – applicant's disclosure does not teach how to make the invention because the Specification merely repeats the claim language and the drawings are generic schematics that do not show any structural details.  Applicant discloses a “rubber fan blade” that only exits on paper or in a computer model encompassing a near-infinite number of fan blade configurations where the difference between the stagger/chord angle in a mid-span region of each blade and the stagger/chord angle in the vicinity of the tip end of each blade is greater than 20° (encompasses fractional angle differences ranging from 20.0001° to a non-disclosed upper limit) and where the difference between the camber angle in a mid-span region of each blade and the camber angle in the vicinity of the tip end of each blade is greater than 30°.  As shown by Rowlands and Gallagher, once a fan blade was designed and manufactured the stagger angles of the various fan blade sections were fixed which means the difference in stagger angles between two fan blade sections was also fixed because fan blade were manufactured out of strong materials like metals or composite materials to maintain the fan blade shape from the root to the tip when spinning at several thousands of revolutions per minute (rpm) and generating tens of thousands of pounds of thrust.  However, the claimed “rubber fan blade” encompassed a near-infinite number of different fan blade designs having fractional stagger angle differences ranging from 20.0001° to a non-disclosed upper limit stagger angle difference in combination with having fractional camber angle differences ranging from 30.0001° to a non-disclosed upper limit camber angle difference.; (G) the existence of working examples - applicant has not stated whether or not a working example exists; and (H) the quantity of experimentation needed to make or use the invention based on the content of the disclosure – it has been held that “an adequate disclosure of a device may require details of how complex components are constructed and perform the desired function" [MPEP 2164.06(a)].
Regarding Claim 17, when determining whether “undue experimentation” would have been needed to make and use the claimed invention the following factors, MPEP 2164.01(a), are considered: (A) the breadth of the claims – applicant claims an aircraft gas turbine engine (turbofan) having a fan blade where the camber angle difference between the mid-span camber/first angle and the camber angle in the vicinity of the tip end (second camber angle) is greater than 30° and wherein the first camber angle is greater 45 degrees.; (B) the nature of the invention – a fan blade of an aircraft gas turbine engine (turbofan) where the fan blade sections had a camber angle that varied from the mid-span to the tip section; (C) the state of the prior art – As discussed in the prior art rejections in the 4/19/2022 Office Action Rowlands taught a fan blade where the camber angle difference between the mid-span camber angle and the camber angle in the vicinity of the tip end was about 31°  Rowlands does not teach the unbounded/open-ended camber angle difference recited in the claims.  Gallagher and Rowlands do not teach the near-infinite number of unbounded/open-ended camber angle differences recited in the claims.  The scope of the claimed invention encompassed a near infinite number of fan blades having camber angle differences between the mid-span region and the tip end region.  By reciting camber angle differences between the mid-span region and the tip end region, the near infinite number of fan blades encompassed by amended Claim 17 does not recite a fixed camber angle at any of the recited regions.  As shown in Rowlands (6,071,077) Figs. 6 – 8, radial cross-sections (S1 to S11) of a single fan blade had a fixed camber angle and a fixed stagger angle.  Therefore, Rowlands’ single fan blade had a fixed camber angle difference and a fixed stagger angle difference between the mid-span region and the tip end region.  Consequently, amended Claim 17 encompasses a near infinite number of fan blades because the camber angle difference ranges from 30° to an unknown upper limit with an unknown numerical value.; (E) the level of predictability in the art – low predictability – requiring extensive design and investment, validation and certification.  To be certified as flight worthy a fan blade of a turbofan gas turbine engine had to successfully pass several thousands of hours of testing under different operating conditions including bird strike testing and fan blade off testing.  A fan blade that failed a single test would not be certified for use in an aircraft gas turbine engine (turbofan).  Therefore, designing, validating, and certificating the near-infinite number of fan blade configurations encompassed by the claimed invention would take a near-infinite amount of time and a near-infinite amount of money which is evidence of undue experimentation.; (F) the amount of direction provided by the inventor – applicant's disclosure does not teach how to make the invention because the Specification merely repeats the claim language and the drawings are generic schematics that do not show any structural details.  Applicant discloses a “rubber fan blade” that only exits on paper or in a computer model encompassing a near-infinite number of fan blade configurations where the camber angle difference between the mid-span camber angle and the camber angle in the vicinity of the tip end is greater than 30° (encompasses fractional angle differences ranging from 30.0001° to a non-disclosed upper limit).  As shown by Rowlands, once a fan blade was designed and manufactured the camber angles of the various fan blade sections were fixed which means the difference in camber angles between two fan blade sections was also fixed because fan blade were manufactured out of strong materials like metals or composite materials to maintain the fan blade shape from the root to the tip when spinning at several thousands of revolutions per minute (rpm) and generating tens of thousands of pounds of thrust.  However, the claimed “rubber fan blade” encompassed a near-infinite number of different fan blade designs having fractional camber angle differences ranging from 30.0001° to a non-disclosed upper limit camber angle difference.; (G) the existence of working examples - applicant has not stated whether or not a working example exists; and (H) the quantity of experimentation needed to make or use the invention based on the content of the disclosure – it has been held that “an adequate disclosure of a device may require details of how complex components are constructed and perform the desired function" [MPEP 2164.06(a)].
Regarding Claim 18, when determining whether “undue experimentation” would have been needed to make and use the claimed invention the following factors, MPEP 2164.01(a), are considered: (A) the breadth of the claims – applicant claims an aircraft gas turbine engine (turbofan) having a fan blade where the camber angle difference between the mid-span camber/first angle and the camber angle in the vicinity of the tip end (second camber angle) is greater than 30°; (B) the nature of the invention – a fan blade of an aircraft gas turbine engine (turbofan) where the fan blade sections had a camber angle that varied from the mid-span to the tip section; (C) the state of the prior art – As discussed in the prior art rejections in the 4/19/2022 Office Action Rowlands taught a fan blade where the camber angle difference between the mid-span camber angle and the camber angle in the vicinity of the tip end was about 31°  Rowlands does not teach the unbounded/open-ended camber angle difference recited in the claims.  Gallagher and Rowlands do not teach the near-infinite number of unbounded/open-ended camber angle differences recited in the claims.  The scope of the claimed invention encompassed a near infinite number of fan blades having camber angle differences between the mid-span region and the tip end region.  By reciting camber angle differences between the mid-span region and the tip end region, the near infinite number of fan blades encompassed by Claim 18 does not recite a fixed camber angle at any of the recited regions.  As shown in Rowlands (6,071,077) Figs. 6 – 8, radial cross-sections (S1 to S11) of a single fan blade had a fixed camber angle and a fixed stagger angle.  Therefore, Rowlands’ single fan blade had a fixed camber angle difference and a fixed stagger angle difference between the mid-span region and the tip end region.  Consequently, Claim 18 encompasses a near infinite number of fan blades because the camber angle difference ranges from 30.0001° to an unknown upper limit with an unknown numerical value.; (E) the level of predictability in the art – low predictability – requiring extensive design and investment, validation and certification.  To be certified as flight worthy a fan blade of a turbofan gas turbine engine had to successfully pass several thousands of hours of testing under different operating conditions including bird strike testing and fan blade off testing.  A fan blade that failed a single test would not be certified for use in an aircraft gas turbine engine (turbofan).  Therefore, designing, validating, and certificating the near-infinite number of fan blade configurations encompassed by the claimed invention would take a near-infinite amount of time and a near-infinite amount of money which is evidence of undue experimentation.; (F) the amount of direction provided by the inventor – applicant's disclosure does not teach how to make the invention because the Specification merely repeats the claim language and the drawings are generic schematics that do not show any structural details.  Applicant discloses a “rubber fan blade” that only exits on paper or in a computer model encompassing a near-infinite number of fan blade configurations where the camber angle difference between the mid-span camber angle and the camber angle in the vicinity of the tip end is greater than 30° (encompasses fractional angle differences ranging from 30.0001° to a non-disclosed upper limit).  As shown by Rowlands, once a fan blade was designed and manufactured the camber angles of the various fan blade sections were fixed which means the difference in camber angles between two fan blade sections was also fixed because fan blade were manufactured out of strong materials like metals or composite materials to maintain the fan blade shape from the root to the tip when spinning at several thousands of revolutions per minute (rpm) and generating tens of thousands of pounds of thrust.  However, the claimed “rubber fan blade” encompassed a near-infinite number of different fan blade designs having fractional camber angle differences ranging from 30.0001° to a non-disclosed upper limit camber angle difference.; (G) the existence of working examples - applicant has not stated whether or not a working example exists; and (H) the quantity of experimentation needed to make or use the invention based on the content of the disclosure – it has been held that “an adequate disclosure of a device may require details of how complex components are constructed and perform the desired function" [MPEP 2164.06(a)].
Regarding Claims 8 and 15, when determining whether “undue experimentation” would have been needed to make and use the claimed invention the following factors, MPEP 2164.01(a), are considered: (A) the breadth of the claims – applicant claims an aircraft gas turbine engine (turbofan) having a fan blade (Claim 8 depends from Claim 1) where the camber angle in the vicinity of the tip end is less than … 15 degrees, (Claim 15 depends from Claim 9) where the mid-span region camber angle is less than … 15 degrees; (B) the nature of the invention – a fan blade of an aircraft gas turbine engine (turbofan) where the fan blade sections had a camber angle that varied from the mid-span to the tip section; (C) the state of the prior art – As discussed in the prior art rejections in the 4/19/2022 Office Action Rowlands taught a fan blade where the mid-span camber angle (about -23°) was fixed and the tip end camber angle was fixed (about +8°).  Rowlands does not teach the unbounded/open-ended range of camber angles recited in the claims.  Gallagher and Rowlands do not teach the near-infinite number of unbounded/open-ended stagger angle differences in combination with the near-infinite number of unbounded/open-ended camber angle differences recited in the claims.  The scope of the claimed invention encompassed a near infinite number of combinations of camber angle differences and stagger angle differences between the mid-span region and the tip end region.  By reciting camber angle differences and stagger angle differences between the mid-span region and the tip end region, the near infinite number of fan blades encompassed by amended Claims 1 and 9 and dependent Claims 8 and 15 do not recite a fixed camber angle and do not recite a fixed stagger angle at any of the recited regions.  As shown in Rowlands (6,071,077) Figs. 6 – 8, radial cross-sections (S1 to S11) of a single fan blade had a fixed camber angle and a fixed stagger angle.  Therefore, Rowlands’ single fan blade had a fixed camber angle difference and a fixed stagger angle difference between the mid-span region and the tip end region.  Consequently, amended Claims 1 and 9 and dependent Claims 8 and 15 encompasses a near infinite number of fan blades.; (E) the level of predictability in the art – low predictability – requiring extensive design and investment, validation and certification.  To be certified as flight worthy a fan blade of a turbofan gas turbine engine had to successfully pass several thousands of hours of testing under different operating conditions including bird strike testing and fan blade off testing.  A fan blade that failed a single test would not be certified for use in an aircraft gas turbine engine (turbofan); (F) the amount of direction provided by the inventor – applicant's disclosure does not teach how to make the invention because the Specification merely repeats the claim language and the drawings are generic schematics that do not show any structural details.  Applicant discloses a “rubber fan blade” that only exits on paper or in a computer model encompassing a near-infinite number of fan blade configurations where the mid-span camber angle ranged from less than … 15° (encompasses fractional angle differences ranging from 14.99999° to a non-disclosed lower limit, i.e., negative angles).  Applicant discloses a “rubber fan blade” that only exits on paper or in a computer model encompassing a near-infinite number of fan blade configurations where the tip end camber angle ranged from less than 15° (encompasses fractional angle differences ranging from 14.99999° to a non-disclosed lower limit, i.e., negative angles).  As shown by Rowlands, once a fan blade was designed and manufactured the camber angles of the various fan blade sections were fixed because fan blades were manufactured out of strong materials like metals or composite materials to maintain the fan blade shape from the root to the tip when spinning at several thousands of revolutions per minute (rpm) and generating tens of thousands of pounds of thrust.  However, the claimed “rubber fan blade” encompassed a near-infinite number of different fan blade designs having fractional camber angles ranging from 14.9999° to a non-disclosed lower limit camber angle.; (G) the existence of working examples - applicant has not stated whether or not a working example exists; and (H) the quantity of experimentation needed to make or use the invention based on the content of the disclosure – it has been held that “an adequate disclosure of a device may require details of how complex components are constructed and perform the desired function" [MPEP 2164.06(a)].


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 15 recites “where the mid-span region camber angle is less than or equal to 15 degrees”.  Claim 15 depends from Claim 9.  Claim 9 recites “where the mid-span region camber angle is greater than 45 degrees”.  Claim 15 is rejected under 35 U.S.C. 112(d), as being of improper dependent form for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 18 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gallagher et al. (2013/0340406).
Regarding Claim 18, Rowlands discloses, in Figs. 1 – 8, all the claimed limitations including a fan blade (2 – Fig. 1) for a ducted fan gas turbine engine (Fig. 5a), comprising: a hub end (S1) suitable for attachment to rotor hub (4) in use, the blade extending toward a tip end (14) so as to define a blade span dimension, the blade further having a leading edge (10) and a trailing edge (12); a blade inlet angle at the leading edge (10) of the blade, the blade inlet angle (conventional definition of ‘inlet angle’) defined as an angle between a local axis of the blade at the leading edge and a common axis (the axis of rotation); a blade outlet angle at the trailing edge (12) of the blade, the blade outlet angle (conventional definition of ‘outlet angle’) defined as the angle between a local axis of the blade at the trailing edge and the common axis (the axis of rotation); a camber angle (conventional definition of ‘camber angle’) defined as a difference in the blade inlet angle and the blade outlet angle; a mid-span region of the blade comprising a first camber angle (approximately +23°); a tip end region of the blade comprising a second camber angle (approximately -8°); and wherein a difference between the first and second camber angle is greater than 30 degrees [+23° - (-8°) = 31°].

    PNG
    media_image1.png
    909
    910
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 8 – 13, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Rowlands (6,071,077) in view of Shahsavari et al., “Aerodynamic Design of a Highly Loaded Axial Flow Fan Rotor using a Novel One-Dimensional Design Method with its Numerical Simulation”, GT2016-57333, Proceedings of ASME Turbo Expo 2016: Turbomachinery Technical Conference and Exposition, Seoul, South Korea, June 13 – 17, 2016, hereinafter “Shahsavari”.
Regarding Claim 1, Rowlands teaches, in Figs. 1 – 8, the invention as claimed including a fan stage of a ducted fan gas turbine engine (Fig. 5a), comprising: a rotor hub (4) having a principal axis of rotation (6); a plurality of fan blades (2 - Fig. 1), each blade having a hub end (S1) attached to the hub (4) and extending radially outwardly towards a tip end (14) so as to define a blade span dimension, each blade (2) further having a leading edge (10) and a trailing edge (12), a chord (conventional definition of ‘chord’) for a section of the blade being a straight line joining the leading (10) and trailing edges (12) within the section and a stagger angle (conventional definition of ‘stagger angle’, shown in Fig. 6 and Col. 5, l. 50 to Col. 6, l. 15) being the angle formed between the chord and the principal axis of rotation (6); a blade inlet angle at the leading edge (10) of the blade, the blade inlet angle (conventional definition of ‘inlet angle’) defined as an angle between a local axis of the blade at the leading edge and the principal rotation axis: a blade outlet angle at the trailing edge (12) of the blade, the blade outlet angle (conventional definition of ‘outlet angle’) defined as an angle between a local axis of the blade at the trailing edge and the principal rotation axis; a camber angle (conventional definition of ‘camber angle’) defined as a difference in the blade inlet angle and the blade outlet angle; the mid-span region comprising a camber angle (approximately +23°); the vicinity of the tip end comprising a different camber angle (approximately -8°); and where a camber angle difference between the mid-span camber angle (approximately +23°) and the camber angle (approximately -8°) in the vicinity of the tip end is greater than or equal to 30° [+23° - (-8°) = 31°]; wherein the mid-span region (the following limitation merely defines the bounds of the recited ‘mid-span region’) comprises a region between 40% and 60% of the blade span between the hub end and tip end; wherein the vicinity of the tip end comprises a region within 5% of the blade span or less from the tip end (14); wherein the difference between the stagger angle in a mid-span region (S5 section) of each blade and the stagger angle in the vicinity of the tip end (100% span, S11 section) of each blade is greater than or equal to 20°, as shown in Fig. 6 the difference is about 36°.  Rowlands disclosed, in Col. 8, ll. 20 – 40, Claim 2 and Claim 4, that the tip end stagger angle was approximately 70° while the stagger angle in the mid-height blade regions ranged from approximately 30° to approximately 55° which encompassed the claimed range because 70 – 30 = 40° and 70 – 55 = 15°.
Rowlands is silent on wherein the mid-span region camber angle is greater than 45 degrees.  Shahsavari teaches, in Fig. 3 and Pg. 4, first column, last page continuing on second column and Pg. 5, middle of first column, that the camber angle of a section of a fan blade determined the blade loading where a fan blade section with a large camber angle had a higher blade loading and a different fan blade section with a smaller camber angle had a lower blade loading.  The sectional blade loading defined the amount of work done on the airflow by the particular fan blade section therefore, varying the camber angle from the hub to the tip of a fan blade facilitated designing the airflow distribution from the hub to the tip of a rotating fan blade.  Rowlands further teaches, in Col. 5, l. 50 to Col. 6, l. 15, that the stagger angle difference facilitated a mid-height bias to the airflow distribution across the span of the fan blade where airflow through the mid-height regions was increased while airflow through the tip region was reduced resulting in overall improved fan blade efficiency.  Accordingly, having a large camber angle, like greater than 45 degrees, in the fan blade mid-span region and a small camber angle, like less than 15 degrees, in the vicinity of the fan blade tip region, would have resulted in more airflow generated by the fan blade mid-span region and less airflow generated by the fan blade tip region.  
Therefore, the camber angle is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is that a fan blade section having a large camber angle resulted in higher blade loading (greater airflow) relative to another fan blade section having a smaller camber angle.  Therefore, since the general conditions of the claim, i.e. that the fan blade had a camber angle, were disclosed in the prior art by Rowlands and Shahsavari, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Rowlands with the mid-span region camber angle is greater than 45 degrees because Shahsavari teaches that a fan blade mid-span region having a large camber angle, i.e., 46°, would have had a higher blade loading (generated more airflow) relative to a fan blade tip region having a small camber angle, i.e., 8°, which would have had a lower blade loading (generated less airflow).  As discussed above Rowlands taught, in Col. 5, l. 50 to Col. 6, l. 15, that fan blade overall efficiency was improved by having a mid-height bias to the airflow distribution across the span of the fan blade where airflow through the mid-span regions was increased while airflow through the tip region was reduced.
It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); MPEP 2144.05(II)(B).  In Smith v. Nichols, 88 U.S. 112, 118-19 (1874) the Supreme Court held that “a change in form, proportions, or degree "will not sustain a patent".  It was held that "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.", In re Williams, 36 F.2d 436, 438 (CCPA 1929); MPEP 2144.05(II)(A).

    PNG
    media_image2.png
    1125
    1080
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    909
    910
    media_image3.png
    Greyscale


Re Claim 2, Rowlands, i.v., Shahsavari, teaches the invention as claimed and as discussed above, and Rowlands further teaches, wherein the difference between the stagger angle in a mid-span region of each blade and the stagger angle in the vicinity of the tip end is greater than or equal to 35°.  As shown in Fig. 6 marked-up above, the difference between the stagger angle in a mid-span region of each blade and the stagger angle in the vicinity of the tip end is greater than or equal to 36° which encompassed the claimed range.
Re Claim 4, Rowlands, i.v., Shahsavari, teaches the invention as claimed and as discussed above, and Rowlands further teaches, wherein the stagger angle in the mid-span region comprises the stagger angle for a blade section at a midpoint (50% span) of the blade span.
Re Claim 8, Rowlands, i.v., Shahsavari, teaches the invention as claimed and as discussed above, and Rowlands further teaches, where the camber angle in the vicinity of the tip end is less than or equal to 15 degrees (approximately -8°).

Regarding Claim 9, Rowlands teaches, in Figs. 1 – 8, the invention as claimed including a fan blade (2 – Fig. 1) for a gas turbine engine (Fig. 5a), comprising: a hub end (S1) for attachment to a rotor hub (4) in use, the blade (2) extending from the hub end (S1) towards a tip end (14) so as to define a blade span dimension, the blade (2) further having a leading edge (10) and a trailing edge (12), a chord (conventional definition of ‘chord’) for a sectional profile of the blade being a straight line joining the leading (10) and trailing edges (12) within the sectional profile; wherein a relative difference in angle (stagger angle) between a chord in a mid-span region (S5 section)  of the blade and a chord in the vicinity of the tip end (S11 section) of the blade is greater than or equal to 20°, as shown in Fig. 6 marked-up above the difference was about 36°; a blade inlet angle at the leading edge (10) of the blade, the blade inlet angle (conventional definition of ‘inlet angle’) defined as an angle between a local axis of the blade at the leading edge and a common axis (the principal rotation axis); a blade outlet angle at the trailing edge (12) of the blade, the blade outlet angle (conventional definition of ‘outlet angle’) defined as an angle between a local axis of the blade at the trailing edge and the common axis (the principal rotation axis); a camber angle (conventional definition of ‘camber angle’) defined as a difference in the blade inlet angle and the blade outlet angle; the mid-span region comprising a camber angle (approximately +23°); the tip end region comprising a different camber angle (approximately -8°); and where a camber angle difference between the mid-span region camber angle (approximately +23°) and the camber angle (approximately -8°) in the vicinity of the tip end is greater than 30°. [+23° - (-8°) = 31°], as shown in Fig. 6 marked-up above.
Rowlands is silent on wherein the mid-span region camber angle is greater than 45 degrees.  Shahsavari teaches, in Fig. 3 and Pg. 4, first column, last page continuing on second column and Pg. 5, middle of first column, that the camber angle of a section of a fan blade determined the blade loading where a fan blade section with a large camber angle had a higher blade loading and a different fan blade section with a smaller camber angle had a lower blade loading.  The sectional blade loading defined the amount of work done on the airflow by the particular fan blade section therefore, varying the camber angle from the hub to the tip of a fan blade facilitated designing the airflow distribution from the hub to the tip of a rotating fan blade.  Rowlands further teaches, in Col. 5, l. 50 to Col. 6, l. 15, that the stagger angle difference facilitated a mid-height bias to the airflow distribution across the span of the fan blade where airflow through the mid-height regions was increased while airflow through the tip region was reduced resulting in overall improved fan blade efficiency.  Accordingly, having a large camber angle, like greater than 45 degrees, in the fan blade mid-span region and a small camber angle, like less than 15 degrees, in the vicinity of the fan blade tip region, would have resulted in more airflow generated by the fan blade mid-span region and less airflow generated by the fan blade tip region.  
Therefore, the camber angle is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is that a fan blade section having a large camber angle resulted in higher blade loading (greater airflow) relative to another fan blade section having a smaller camber angle.  Therefore, since the general conditions of the claim, i.e. that the fan blade had a camber angle, were disclosed in the prior art by Rowlands and Shahsavari, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Rowlands with the mid-span region camber angle is greater than 45 degrees because Shahsavari teaches that a fan blade mid-span region having a large camber angle, i.e., 46°, would have had a higher blade loading (generated more airflow) relative to a fan blade tip region having a small camber angle, i.e., 8°, which would have had a lower blade loading (generated less airflow).  As discussed above Rowlands taught, in Col. 5, l. 50 to Col. 6, l. 15, that fan blade overall efficiency was improved by having a mid-height bias to the airflow distribution across the span of the fan blade where airflow through the mid-span regions was increased while airflow through the tip region was reduced.
It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); MPEP 2144.05(II)(B).  In Smith v. Nichols, 88 U.S. 112, 118-19 (1874) the Supreme Court held that “a change in form, proportions, or degree "will not sustain a patent".  It was held that "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.", In re Williams, 36 F.2d 436, 438 (CCPA 1929); MPEP 2144.05(II)(A).
Re Claim 10, Rowlands, i.v., Shahsavari, teaches the invention as claimed and as discussed above, and Rowlands further teaches, wherein the relative difference in angle between the chord in a mid-span region (S5 section) of the blade and the chord in the vicinity of the tip end (S11 section) of the blade is greater than or equal to 30°.  As shown in Fig. 6 marked-up above, the difference between the stagger angle in a mid-span region of each blade and the stagger angle in the vicinity of the tip end is greater than or equal to about 36° which encompassed the claimed range.
Re Claim 11, Rowlands, i.v., Shahsavari, teaches the invention as claimed and as discussed above, and Rowlands further teaches, wherein the mid-span region (S5 section) comprises a region between 30% and 60% of the blade span between the hub end and tip end.
Re Claim 12, Rowlands, i.v., Shahsavari, teaches the invention as claimed and as discussed above, and Rowlands further teaches, wherein the chord in the mid-span region (S5 section) comprises a chord at a midpoint of the blade span.
Re Claim 13, Rowlands, i.v., Shahsavari, teaches the invention as claimed and as discussed above, and Rowlands further teaches, wherein the vicinity of the tip end comprises a region within 5% of the blade span or less from the tip end (S11 section).
Re Claim 16, Rowlands, i.v., Shahsavari, teaches the invention as claimed and as discussed above, and Rowlands further teaches, wherein the camber in both the mid-span region (approximately +23°) and the vicinity of the tip end (approximately -8°) is an acute angle.  Webster’s Ninth New Collegiate Dictionary, published in 1990 defined acute as “2a. being or forming an angle measuring less than 90 degrees <~ angle>”.  The mid-span region camber angle and the tip end camber angle were both less than 90 degrees.

Regarding Claim 17, Rowlands teaches, in Figs. 1 – 8, the invention as claimed including a fan stage (Fig. 1) for a ducted fan gas turbine engine (Fig. 5a), comprising: a rotor hub (4) having an axis of rotation (6); a plurality of fan blades (2 – Fig. 1), each blade having a hub end (S1) suitable for attachment to rotor hub (4) in use and each blade extending radially outwardly towards a tip end (14) so as to define a blade span dimension, each blade (2) further having a leading edge (10) and a trailing edge (12); a blade inlet angle at the leading edge (10) of each blade being (conventional definition of ‘inlet angle’) defined as the angle between a local axis of the blade at the leading edge and the axis of rotation; a blade outlet angle at the trailing edge (12) of each blade being (conventional definition of ‘outlet angle’) defined as the angle between a local axis of the blade at the trailing edge and the axis of rotation; a camber angle (conventional definition of ‘camber angle’) defined as a difference in the blade inlet angle and the blade outlet angle for a common sectional profile of the blade; the mid-span region comprising a first camber angle (approximately +23°); a tip end comprising a second camber angle (approximately -8°); and wherein a difference between the first and second camber angles is greater than 30 degrees [+23° - (-8°) = 31°].
Rowlands is silent on wherein the (mid-span region) first camber angle is greater 45 degrees.  Shahsavari teaches, in Fig. 3 and Pg. 4, first column, last page continuing on second column and Pg. 5, middle of first column, that the camber angle of a section of a fan blade determined the blade loading where a fan blade section with a large camber angle had a higher blade loading and a different fan blade section with a smaller camber angle had a lower blade loading.  The sectional blade loading defined the amount of work done on the airflow by the particular fan blade section therefore, varying the camber angle from the hub to the tip of a fan blade facilitated designing the airflow distribution from the hub to the tip of a rotating fan blade.  Rowlands further teaches, in Col. 5, l. 50 to Col. 6, l. 15, that the stagger angle difference facilitated a mid-height bias to the airflow distribution across the span of the fan blade where airflow through the mid-height regions was increased while airflow through the tip region was reduced resulting in overall improved fan blade efficiency.  Accordingly, having a large camber angle, like greater than 45 degrees, in the fan blade mid-span region and a small camber angle, like less than 15 degrees, in the vicinity of the fan blade tip region, would have resulted in more airflow generated by the fan blade mid-span region and less airflow generated by the fan blade tip region.  
Therefore, the camber angle is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is that a fan blade section having a large camber angle resulted in higher blade loading (greater airflow) relative to another fan blade section having a smaller camber angle.  Therefore, since the general conditions of the claim, i.e. that the fan blade had a camber angle, were disclosed in the prior art by Rowlands and Shahsavari, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Rowlands with the mid-span region/first camber angle is greater than 45 degrees because Shahsavari teaches that a fan blade mid-span region having a large camber angle, i.e., 46°, would have had a higher blade loading (generated more airflow) relative to a fan blade tip region having a small camber angle, i.e., 8°, which would have had a lower blade loading (generated less airflow).  As discussed above Rowlands taught, in Col. 5, l. 50 to Col. 6, l. 15, that fan blade overall efficiency was improved by having a mid-height bias to the airflow distribution across the span of the fan blade where airflow through the mid-span regions was increased while airflow through the tip region was reduced.
It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); MPEP 2144.05(II)(B).  In Smith v. Nichols, 88 U.S. 112, 118-19 (1874) the Supreme Court held that “a change in form, proportions, or degree "will not sustain a patent".  It was held that "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.", In re Williams, 36 F.2d 436, 438 (CCPA 1929); MPEP 2144.05(II)(A).


Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rowlands (6,071,077) in view of Shahsavari et al., “Aerodynamic Design of a Highly Loaded Axial Flow Fan Rotor using a Novel One-Dimensional Design Method with its Numerical Simulation”, GT2016-57333, Proceedings of ASME Turbo Expo 2016: Turbomachinery Technical Conference and Exposition, Seoul, South Korea, June 13 – 17, 2016, hereinafter “Shahsavari” as applied to Claim 1 above, and further in view of Gallagher et al. (2013/0340406).
Re Claim 19, Rowlands, i.v., Shahsavari, teaches the invention as claimed and as discussed above, and Rowlands further teaches, in Col. 1, ll. 3 – 40, a gas turbine engine (turbofan) for an aircraft where the engine comprises the fan comprising a plurality of fan blades, a fan stage, or fan blade according to Claim 1.  Rowlands, i.v., Shahsavari, as discussed above, is silent on said gas turbine engine comprising: an engine core comprising a turbine, a compressor, and a core shaft connecting the turbine to the compressor; a fan located upstream of the engine core, the fan comprising a plurality of fan blades; and a gearbox that receives an input from the core shaft and outputs drive to the fan so as to drive the fan at a lower rotational speed than the core shaft.  
Gallagher teaches, in Figs. 1 – 5, a similar gas turbine engine (20 – Fig. 1) for an aircraft comprising: an engine core comprising a turbine (46), a compressor (44), and a core shaft (40) connecting the turbine (46) to the compressor (44); a fan (42) located upstream of the engine core, the fan (42) comprising a plurality of fan blades (74 - sixteen shown in Fig. 2); and a gearbox (48) that receives an input from the core shaft (40) and outputs drive to the fan (42) so as to drive the fan at a lower rotational speed than the core shaft (40, Para. [0051]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Rowlands, i.v., Shahsavari, with the engine core comprising a turbine, a compressor, and a core shaft connecting the turbine to the compressor; the fan located upstream of the engine core, and a gearbox that receives an input from the core shaft and outputs drive to the fan so as to drive the fan at a lower rotational speed than the core shaft, taught by Gallagher, for the unknown engine core arrangement of Rowlands, i.v., Shahsavari, because all the claimed elements, i.e., the gas turbine engine having an engine core comprising a turbine, a compressor, and a core shaft connecting the turbine to the compressor; a fan located upstream of the engine core, the fan comprising a plurality of fan blades; and a gearbox that receives an input from the core shaft and outputs drive to the fan so as to drive the fan at a lower rotational speed than the core shaft, were known in the art, and one skilled in the art could have substituted the gas turbine engine core arrangement, taught by Gallagher, with no change in the respective functions, to yield predictable results, i.e., the gas turbine engine core would have generated rotational shaft power when fuel was burned in the combustion chamber to rotate the fan via the gearbox at a slower rotational speed relative to the faster rotational speed of the turbine thereby enhancing propulsive efficiency, Gallagher – Para. [0054]. KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1395; MPEP 2143(B).
Re Claim 20, Rowlands, i.v., Shahsavari and Gallagher, teaches the invention as claimed and as discussed above; except, wherein: the turbine is a first turbine, the compressor is a first compressor, and the core shaft is a first core shaft; the engine core further comprises a second turbine, a second compressor, and a second core shaft connecting the second turbine to the second compressor; and the second turbine, second compressor, and second core shaft are arranged to rotate at a higher rotational speed than the first core shaft.  Gallagher further teaches wherein: the turbine is a first turbine (46), the compressor is a first compressor (44), and the core shaft is a first core shaft (40); the engine core further comprises a second turbine (54), a second compressor (52), and a second core shaft (50) connecting the second turbine (54) to the second compressor (52); and the second turbine (54), second compressor (52), and second core shaft (50) are arranged to rotate at a higher rotational speed than the first core shaft (40).  Gallagher disclosed, in Para. [0043] and [0044], that the high speed spool (32, 52-50-54) was arranged to rotate at a higher rotational speed than the first core shaft (40) of the low speed spool (30, 44-40-46).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Rowlands, i.v., Shahsavari and Gallagher, with the further teachings of Gallagher for the same reasons discussed above.


Response to Arguments
Applicant's arguments filed 07/19/2022 have been fully considered.  To the extent possible they have been addressed in the rejections above at the appropriate locations, and furthermore they were found not persuasive for the following reasons.

Applicant argues on Pg. 7, under heading Rejection Under 35 U.S.C. § 112(a) continuing on to Pg. 9 that “…the stagger angle has an inherent upper limit, so the difference between the stagger angle in the mid-span region and the tip region also has an inherent upper limit.”  Applicant’s arguments are not persuasive because the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (“An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.”); MPEP 2145.  Applicant has failed to cite factual evidence in the record to support Applicant’s allegations.  Contrary to Applicant’s allegations fan blades did not inherently exist because said fan blades were designed and created by humans.  Therefore, the angles of said fan blades, like the stagger angles, did not inherently exist.  Human fan blade designers specified the fan blade angles.  Therefore the claimed stagger angle differences, camber angle differences, and camber angles can have whatever numerical value(s) that a fan blade design engineer specifies said angles to be on paper or in a computer program.  Angles of a fan blade were not a material property like the boiling temperature of pure water at sea-level.  The Random House College Dictionary, Revised Edition, published in 1980 defines inherent as “existing in something as a permanent and inseparable element, quality, or attribute.”  Therefore, said angles of a fan blade and differences of said angles did not have an inherent upper limit.  Examiner challenges Applicant to state on the record the numerical value of the alleged ‘inherent upper limit’ for the claimed angles and differences in angles.  The rejections are maintained.

Applicant arguments on Pg. 9, under heading Claim Rejections Under 35 U.S.C. § 102(a)(1) continuing on to Pg. 10 regarding amended independent Claims 1, 9, and 17 are moot since Applicant amended the claims to overcome the anticipation rejections.  Examiner notes that Applicant failed to specifically argue the anticipation rejection of independent Claim 18; therefore, Applicant concedes that original Claim 18 was anticipated by Rowlands.

Applicant arguments on Pg. 10, under heading Claim Rejections Under 35 U.S.C. § 103 continuing on to Pg. 12 are not persuasive.  Applicant’s argument on Pg. 11, second to last paragraph that “one of ordinary skill in the art would not have recognized the camber angle as a result-effective variable” is refuted by Shahsavari’s teaching that Applicant cites “a fan blade section with a large camber angle had a higher blade loading and a different fan blade section with a smaller camber angle had a lower blade loading”.  In very simple terms, loading of a fan blade section was the result of the camber angle, where higher blade loading resulted from large camber angles and lower blade loading resulted from smaller camber angles.  The rejections are maintained.  
	Furthermore, Applicant’s “teaching away” argument on Pg. 11, last paragraph continuing on to Pg. 12 are not persuasive.  Furthermore, “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004); MPEP 2145(X)(D)(1).  The cited portion of Rowlands merely teaches that a final fan blade design reflected more than just factors balancing stability and efficiency.  Applicant has failed to cite where Rowland explicitly criticized, discredited, or otherwise discouraged the solution claimed.  The rejections are maintained.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNE E MEADE whose telephone number is (571)270-7570. The examiner can normally be reached Monday - Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LORNE E MEADE/Primary Examiner, Art Unit 3741